Citation Nr: 0925703	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  04-36 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a skin disorder of the 
lower legs, to include mycosis fungoides.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 28, 1979 to 
September 15, 1985, from October 16, 1995 to February 16, 
1996, and from May 12, 2000 to September 29, 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied service connection for 
mycosis fungoides.  The case was previously before the Board 
in March 2006, when it was remanded for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that she is afforded 
every possible consideration.

The case was remanded in March 2006 for verification of the 
complete dates of the Veteran's service.  However, efforts by 
the AMC did not yield any definitive results.  Efforts to 
obtain Federal records must continue until either the records 
are received, or notification is provided that further 
efforts to obtain such records would be futile.  See 38 
C.F.R. § 3.159(c)(1).  The precise time periods of active 
duty are particularly significant in this case due to the 
relative timing of medical treatment for the claimed skin 
disorder.  Therefore, additional efforts are required on 
remand.

Further, as noted on remand in March 2006, the Veteran claims 
that she suffers from mycosis fungoides which had its onset 
during active service.  Service treatment records show that 
the veteran presented for treatment of a skin disorder of the 
shin in February 1989 and in June 1995 and August 1995.  She 
underwent a biopsy of her left shin in November 1995 from 
which was rendered a differential diagnosis that included 
mycosis fungoides.  A June 1996 clinical note states that the 
Veteran said that her skin disorder began in 1987.  A biopsy 
of the skin of the left leg in July 2000 showed subacute 
spongiotic and focal vacuolar interface dermatitis with 
erythrocyte extravasation.  The Veteran was evaluated by VA 
in September 2002.  The diagnosis was recurrent skin 
eruption, left lower extremity, biopsy suggestive of mycosis 
fungoides.  On VA examination in September 2003, the veteran 
was diagnosed as having intermittent dermatitis of unclear 
etiology, which was noted to be "service related".  The 
examiner stated that mycosis fungoides was not found.  

In view of the foregoing, the case was remanded for a VA 
examination.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c).  The Veteran was scheduled for a VA examination, 
but was unable to appear.  She has requested that her 
examination be scheduled on a Friday at a facility near her, 
and an attempt to accommodate this request should be made.

Accordingly, the case is REMANDED for the following action:

Please note the Veteran's new mailing 
address, reported on June 13, 2009.

1.  The Veteran has reported service with 
the Ohio Air National Guard from 
September 2, 1976 to September 15, 1985 
and with the U.S. Air Force Reserve (RPC 
San Francisco, Dublin, CA) from September 
15, 1985 to present.  See VA Form 21-526 
dated August 3, 2002.  

Contact the National Personnel Records 
Center and any other indicated agency, 
and request verification of the complete 
dates of the Veteran's service, as well 
as the type of service during each period 
of enlistment, i.e., whether it was 
active duty, active duty for training, or 
inactive duty for training.  All periods 
of active duty for training or inactive 
duty for training should be separately 
noted.  

Prepare a memorandum to the file 
delineating the dates and type of 
service.

Also, request a complete copy of the 
Veteran's service treatment records and 
service personnel records, including any 
DD-214s.

If these records are not available, a 
negative reply is required.

2.  Thereafter, schedule the Veteran for 
a VA examination (or fee basis 
examination, if appropriate) by a 
physician specializing in diseases of the 
skin, to determine the nature and date of 
onset of any currently present skin 
disorder of the lower legs.  

The Veteran has requested that she be 
scheduled for an examination on a Friday 
at a facility near her, and an attempt to 
accommodate her request should be made.

The claims folder, to include a copy of 
this remand, must be made available to 
and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.   

The examiner is requested to provide an 
opinion as to the diagnosis of any 
current skin disorder of the lower legs.  
The examiner should specifically state 
whether or not the Veteran has mycosis 
fungoides and/or dermatitis.  All 
indicated tests should be performed to 
determine the appropriate diagnosis.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
there is a 50-percent or greater (as 
likely as not) probability that any 
current skin disability of the lower legs 
had its onset during active service from 
October 16, 1995 to February 16, 1996.

If the examiner finds that the Veteran's 
skin disability did not have its onset as 
described in the paragraph above, he or 
she should indicate whether it preexisted 
her active service from October 1995 to 
February 1996.   If so, did it undergo an 
increase in severity during any 
subsequent period of active service?  Was 
any such increase in severity due to the 
natural progression of the disease, or 
was it aggravated beyond its natural 
progression due to the nature of the 
Veteran's service?  (Temporary or 
intermittent flare-ups of a pre-service 
condition, without evidence of worsening 
of the underlying condition, are not 
sufficient to be considered aggravation 
in service).  In making this 
determination the examiner should 
consider the clinical notes of February 
1989, June 1995, and August 1995. 

The examiner must also provide a 
rationale for the all opinions.

3.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations.  If the 
decision remains adverse to the veteran, 
she should be provided a supplemental 
statement of the case.  Allow an 
appropriate period of time for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

